DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: Application filed on 12/22/2020 which is CON of 16/470508 (now, Patent 10908780).  This action is made non-final.
3.	Claims 1-8 are pending in the case.  Claims 1-2 and 7-8 are independent claims.  

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The priority date is 11/30/2017. The certified copy was received on 01/08/2021.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/22/2020 and 12/22/2020 were filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
6.	Claims 1-8 are objected to because of the following informalities:  The limitation, “… the same condition as the first criterion” (claims 1-2, line 16, claim 7, line 11, claim 8, line 14), “the condition”, (claims 4-5, line 9) lacks antecedent basis. Appropriate correction is required.

Allowable Subject Matter
7.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Ku et al. (US PGPUB 2014/0282234) (hereinafter Ku) teaches generating and outputting a menu image and updating application information with a user gesture (see Figs. 3-5 and [0052]-[0062] displaying a plurality of application icons/shortcuts; see [0066] and Fig. 6, when the first type touch gesture is detected onto a non-installed application icon; see [0067] the control unit determines whether an install request is detected or not, if not, download and install the application by the controller).
The reference Sohn et al. (US PGPUB 2017/0127214) (hereinafter Sohn) teaches receiving the “OK” instruction to download and install an application (see [0237], if the user selects "carrier update," the electronic device may display a screen 1202 that requests the confirmation of the installation of the update related to the selected "carrier update”; see [0238] If the confirmation (e.g., "OK") is selected in the installation confirmation request screen 1202, the electronic device may determine the validity of the OMC package; see [0240], if the OMC package is determined to be valid, the electronic device may update/install the OMC package; see Fig. 8 and [0179]-[0191], steps, 830, 831, 840, 841, 850, 860 and 870 to download and install OMC package and the selected OMC applications).
The reference Lee et al. (US PGPUB 2014/0123022) (hereinafter Lee) teaches “the second criterion is that a total number of times that a shortcut has been selected as the second shortcut is less than or equal to a predetermined value” (see [0029]-[0030], [0044]-[0046], [0048], [0051]-[0052], [0055] and [0068],  When the quantity of times satisfies a threshold [as equal to a predetermined threshold], user device 210 may present the application shortcut on the home screen).
The reference Soto Matamala (US PGPUB 2013/0325856) (hereinafter SotoMatamala) teaches that a system based on the app analysis, apps may be ranked according to local relevance, and, based on this ranking, app recommendation may be provided to a s user (see Abstract and [0005]); part of the usage data is the app launch time (see Fig. 5 and [0076]-[0083], in [0079] In step 506, a timestamp corresponding to the execution of the application is determined. The timestamp can identify when the application was launched (i.e., a start time) [as launch time]; in [0081]-0083], steps 510 to 514, saving the user usage data and transmit to app recommendation system).
Ku as modified by Lee, Sohn and SotoMatamala fails to clearly teach or fairly suggest the combination of all limitations. 
(claim 4) wherein the application information includes: suggestion count information indicating a suggestion count which is a total number of times that each of the plurality of shortcuts has been selected as the second shortcut by the image controller; and launch information indicating a launch count which is a total number of times that each of the plurality of application programs has been launched, the image controller determines, with reference to the launch information, that a shortcut associated with an application program having the launch count higher than N, and satisfying the condition that the suggestion count is less than or equal to M satisfies the second criterion, N being an integer greater than or equal to 0, and the updater further updates the launch information to clear the launch count of an application program associated with the second shortcut selected by the image controller.
(claim 5) wherein the application information includes: suggestion count information indicating a suggestion count which is a total number of times that each of the plurality of shortcuts has been selected as the second shortcut by the image controller; and launch information on a launch time which is a time when each of the plurality of application programs has been launched, and the image controller determines, with reference to the launch information, that a shortcut associated with an application program having a launch time-related value satisfying a predetermined condition, and satisfying the condition that the suggestion count is less than or equal to M satisfies the second criterion.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1 and 6-8 are rejected under 35 U.S.C. 103(a) as being patentable over Ku et al. (US PGPUB 2014/0282234; pub date: 9/18/2014) (hereinafter Ku) in view of Lee et al. (US PGPUB 2014/0123022; pub date: 5/1/2014) (hereinafter Lee), further in view of Sohn et al. (US PGPUB 2017/0127214; pub date: 5/4/2017) (hereinafter Sohn). 

As to claim 8, Ku teaches a method of controlling an image output device that outputs a generated image to a display device (see Fig. 2, touchscreen 130 as a display device, input unit 140 and control unit 110; see Fig. 4 as an example that an image is generated and displayed on the touchscreen), the method comprising:   
receiving an instruction from a user (
see Fig. 2, input unit 140 to receive an instruction from a user; e.g., see Fig. 3 and [0052]-[0054], step 311, that a user input as “Map Display Request” is received); 
generating and outputting, with an image generator, a menu image in which at least one of a plurality of shortcuts each associated with a different one of a plurality of application programs is displayed, the menu image being arranged in at least a part of a display area of the display device 
(e.g., see Figs. 3-5 and [0052]-[0062], that after a map display request is received, a map is displayed and a plurality of application icons/shortcuts are displayed based the map location range; e.g., in Fig. 3, step 315 “display map” and steps 317, 319 and 321, to search and display applications/shortcuts at corresponding locations on the map as shown in Figs. 4-5); 
updating application information including information on the plurality of shortcuts 
(e.g., in Fig. 3, step 315 “display map” and steps 317, 319 and 321, to search and display applications/shortcuts at corresponding locations on the map as shown in Figs. 4-5; the application information is updated; e.g., in [0057] the control unit 110 compares the received application information and the information of all applications installed in the mobile terminal 100 to discriminate between installed and non-installed applications. That is, the control unit 110 compares the application information received from the application provision server 200 and the information on the applications installed in the mobile terminal, and identifies the applications having matching information as installed applications, and the applications having no matching information as non-installed applications); and 
when a predetermined instruction has been received in the receiving, selecting, with reference to the application information, from among the plurality of shortcuts, at least one first shortcut satisfying a first criterion and a second shortcut not satisfying the first criterion but satisfying a second criterion which does not include the same condition as the first criterion, wherein in the generating and outputting, the menu image in which the at least one first shortcut selected is displayed and the second shortcut selected is displayed in a different form than the at least one first shortcut is generated
(e.g., see Fig. 3 and [0052]-[0054], step 311, that a user input as “Map Display Request” is detected), 
see [0058] When the application search has completed, the control unit 110 presents the icons representing the retrieved applications at the corresponding position on the currently displayed map at operation 321. At this time, the control unit 110 may present the installed and non-installed application icons distinctly. As shown in the example display of FIG. 4, the map includes a plurality of objects. The control unit 110 compares the location information of each object with the location information of each application and presents the icon for each of the applications around each of the objects matching the location information. The control unit 110 presents the icons 41 of the installed applications at a first brightness level and the icons 42 of the non-installed applications at a second brightness level. This is an example case, but the present disclosure is not limited thereto. For example, the installed and non-installed application icons 41 and 42 may be presented in other visually discrete manners; in this example, the first criteria is” installed application” and the second criteria is “non-installed application” [e.g., for this example, first criterion and second criterion are different conditions]; 
as a second example of a first criterion and a second criterion, see Fig. 5 for another way to present icons; At this time, the group icon 43 may be composed of small application icons limited in number. The presented small icons may be the icons of the applications having high priorities (in a most recently-used first, most frequently-used first, or first-installed first order) among the icons belonging to the group; for this example, icon 44a and icon 44b are different icons with different icon images based on different criteria, e.g., most recently-used, most frequently-used, or first-installed; thus, with a broadest reasonable interpretation (BRI), for this example, the first criterion and second criterion could be “most recently-used” and “most frequently-used”, and they don’t have the same condition); and
outputted, in the updating, when an OK instruction for the second shortcut included in the menu image has been received in the receiving, the application information is updated to cause the second shortcut to satisfy the first criterion 
(see [0066] and Fig. 6, steps 605, 611, 613, 615 and 617, the present disclosure may be implemented so that a popup window may query the user as to whether connection to the application provision server 200 is desirable, when the first type touch gesture is detected onto a non-installed application icon [e.g., as second shortcut]; see [0067] Next, the control unit 110 determines whether an install request is detected at operation 615. If the install request is detected, the control unit 110 downloads and installs the application at operation 617); the “YES” instruction from step 613 to step 617 is interpreted as an “OK” instruction; after the application is downloaded and installed, the second shortcut is updated to be the first criteria as “installed application”).  

Ku does not expressively teach “the second criterion is that a total number of times that a shortcut has been selected as the second shortcut is less than or equal to a predetermined value”.
In the same field of endeavor of downloading and installing an application, Lee teaches “the second criterion is that a total number of times that a shortcut has been selected as the second shortcut is less than or equal to a predetermined value” (see [0029]-[0030], [0044]-[0046], [0048], [0051]-[0052], [0055] and [0068],  When the quantity of times satisfies a threshold [as equal to a predetermined threshold], user device 210 may present the application shortcut on the home screen).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ku and Lee before him before the effective filing date of the claimed invention, to modify the shortcuts system taught by Ku to include the feature of comparing the number of shortcut selections with respect to a threshold taught by Lee to select the shortcut based on the selection number.  One would have been motivated to make such a combination because providing the feature of comparing the number of shortcut selections with respect to a threshold to select the shortcut based on the selection number would have been obtained by Lee (see [0029]-[0030], [0044]-[0046], [0048], [0051]-[0052], [0055] and [0068]).
 
Ku does not expressively use the “OK” instruction to download and install an application, even it would have been obvious to one of ordinary skill in the art to realize that a “YES’ instruction taught by Ku has the same meaning of “OK” instruction.

In the same field of endeavor of downloading and installing an application, Sohn teaches receiving the “OK” instruction to download and install an application as recited in “in the updating, when an OK instruction for the second shortcut included in the menu image has been received in the receiving, the application information is updated to cause the second shortcut to satisfy the first criterion” (see [0237], if the user selects "carrier update," the electronic device may display a screen 1202 that requests the confirmation of the installation of the update related to the selected "carrier update”; see [0238] If the confirmation (e.g., "OK") is selected in the installation confirmation request screen 1202, the electronic device may determine the validity of the OMC package; see [0240], if the OMC package is determined to be valid, the electronic device may update/install the OMC package; see Fig. 8 and [0179]-[0191], steps, 830, 831, 840, 841, 850, 860 and 870 to download and install OMC package and the selected OMC applications).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ku-Lee and Sohn before him before the effective filing date of the claimed invention, to modify the shortcuts system taught by Ku-Lee to include the feature to use “OK” instruction from the user to confirm an application download an installation prompt taught by Sohn to allow a user to control the installation of an the application.  One would have been motivated to make such a combination because providing the feature to use “OK” instruction from the user to confirm an application download an installation prompt to allow a user to control the installation of an the application would have been obtained by Sohn (see [0237]-[0238]; see [0240]; see Fig. 8 and [0179]-[0191]).

In regard to independent claims 1 and 7, the claims 1 and 7 reflect substantially similar subject matters as described in the claim 8, and the claims 1 and 7 reflect a television, and device, respectively, comprising steps within the method of the claim 8, thus are rejected along the same rationale. 

As to claim 6, claim 6 reflects substantially similar subject matter as claim 1 and 2 for the similar limitations. Claim 6 reflects the device comprising steps executable within the device of claim 1 and claim 2 thus are rejected along the same rationale for similar limitations. 

Additionally, Ku-Lee-Sohn suggests the application information includes launch information on a launch time, the launch time being a time when each of the plurality of application programs has been launched, and when there are a plurality of suggestion candidates which are each a shortcut satisfying the second criterion, the image controller further identifies, with reference to the launch information, from among some of the plurality of application programs associated with the plurality of suggestion candidates, one application program having the launch time satisfying a third criterion, and selects, as the second shortcut, a shortcut associated with the one application program identified (
see Ku, Fig. 5 and [0059], The control unit 110 may present the application icons positioned within a predetermined range on the map in the form of a group icon. As shown in the example screen display 510 of FIG. 5, the control unit 110 groups the applications icons positioned within an area into a group icon 43. At this time, the group icon 43 may be composed of small application icons limited in number. The presented small icons may be the icons of the applications having high priorities (in a most recently-used first, most frequently-used first, or first-installed first order) among the icons belonging to the group. ... If a second type touch gesture (e.g., a "long touch" input gesture) is detected on the group icon 43, the control unit 110 displays a popup window 44 presenting the application icons 44a, 44b, 44c, 44d, 44e, and 44f included in the group, as shown in the example screen display 520. Also, when the second type touch gesture (e.g., the long touch) is detected on the group icon 43, the control unit 110 may zoom in the map to present the application icons 441, 44b, 44c, 44d, 44e, and 44f independently in a distributed manner on the map as shown in the example screen display 530; the above “most recently-used” condition suggesting that the launch time are in the application information
 see Lee, [0029], when a user launches an application, user device 210 may store information that identifies the application (or a category of the application), as well as conditions associated with a time the application is launched (e.g., day of week, time, etc.). User device 210 may keep track of a quantity of times that one or more conditions are met when the application is launched. When the quantity of times satisfies a threshold, user device 210 may present the application shortcut on the home screen when the one or more conditions are met; 
see [0030], that launch a particular application under particular conditions, satisfies a threshold, user device 210 may prompt the user and may receive user input to present the particular application on the home screen when the particular conditions are met; see [0031] The conditions may include any condition detectable by user device 210. For example, the condition may be based on time, such as a time of day (e.g., before or after a particular time, within a particular time range, etc.), a date (e.g., a month, day, and/or year; a holiday; a user's birthday; etc.), a day of the week (e.g., Monday, Tuesday, etc., a weekday, a weekend), a particular week or set of weeks, a particular month or set of months, a particular season (e.g., spring, summer, fall, winter), a particular year, etc.). 

10.	Claim 2 is rejected under 35 U.S.C. 103(a) as being patentable over Ku-Lee-Sohn as applied to the claim 8 above, further in view of Morikawa (US PGPUB 2008/0005700; pub date: 1/3/2008).

In regard to independent claim 2, the claim 2 reflects substantially similar subject matters as described in the claim 8, and the claim 2 reflects a device comprising steps within the method of the claim 8, thus are rejected along the same rationale for the same limitations. 

Additionally, Ku-Lee-Sohn teaches displaying application shortcuts in certain positions within a predetermined range on the display (see Ku, Figs. 4-5) and does not expressively teach that the application information includes “position information” as recited in “the first criterion is that a shortcut is associated with a position in the menu image, and the second criterion is that (i) a shortcut is not associated with a position in the menu image”.
In the same field of endeavor of displaying shortcuts on the display, Morikawa teaches that the application information includes “position information” as recited in “the first criterion is that a shortcut is associated with a position in the menu image, and the second criterion is that (i) a shortcut is not associated with a position in the menu image” (see Fig. 8 and [0087], showing that the application information includes the menu position information; e.g., FIG. 8 shows the execution count, the training evaluation result, and examples of the revised menus determined from the input operation history of the user 10 stored in the storage unit 12 in FIG. 1).
Ku teaches a first criteria as “installed application” and displays them on the display according to a “position” information by the system (see Figs. 4-5), combining the “position information” taught by Morikawa, the first criteria could be broadly interpreted as the “installed application with the associated position information” because all applications are already installed in Morikawa. 
Therefore, combining Ku with Morikawa, the above limitation is suggested and taught.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ku-Lee-Sohn and Morikawa before him before the effective filing date of the claimed invention, to modify the shortcuts system taught by Ku-Lee-Sohn to include the feature of including the position information in the application information taught by Morikawa to display them based on the position information.  One would have been motivated to make such a combination because providing the feature of including the position information in the application information to display them based on the position information would have been obtained by Morikawa (see Fig. 8 and [0087]).

11.	Claim 3 are rejected under 35 U.S.C. 103(a) as being patentable over Ku-Lee-Sohn as applied to the claim 1 above, further in view of Morikawa (US PGPUB 2008/0005700; pub date: 1/3/2008), Park et al. (US PGPUB 2010/0062811; pub date: 3/11/2010) (hereinafter Park), and McNeill (US Patent 10019133; filing date: 7/10/2017).

As to claim 3, Ku-Lee-Sohn teaches displaying application shortcuts in certain positions within a predetermined range on the display (see Ku, Figs. 4-5) and does not expressively teach that the application information includes “position information” as recited in “wherein the application information includes, for each of the plurality of shortcuts, position information indicating an arrangement position in the menu image, the image controller selects, with reference to the position information, as the at least one first shortcut, at least one shortcut satisfying a condition that the arrangement position is within a predetermined range, the condition being the first criterion, the image generator generates and outputs the menu image in which each of the at least one first shortcut is arranged in the arrangement position indicated by the position information”.
In the same field of endeavor of displaying shortcuts on the display, Morikawa teaches that the application information includes “position information” as recited in “wherein the application information includes, for each of the plurality of shortcuts, position information indicating an arrangement position in the menu image, the image controller selects, with reference to the position information, as the at least one first shortcut, at least one shortcut satisfying a condition that the arrangement position is within a predetermined range, the condition being the first criterion, the image generator generates and outputs the menu image in which each of the at least one first shortcut is arranged in the arrangement position indicated by the position information” (see Fig. 8 and [0087], showing that the application information includes the menu position information; e.g., FIG. 8 shows the execution count, the training evaluation result, and examples of the revised menus determined from the input operation history of the user 10 stored in the storage unit 12 in FIG. 1).
Ku teaches a first criteria as “installed application” and displays them on the display according to a “position” information by the system (see Figs. 4-5), combining the “position information” taught by Morikawa, the first criteria could be broadly interpreted as the “installed application with the associated position information” because all applications are already installed in Morikawa. 
Therefore, combining Ku with Morikawa, the above limitation is suggested and taught.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ku-Lee-Sohn and Morikawa before him before the effective filing date of the claimed invention, to modify the shortcuts system taught by Ku-Lee-Sohn to include the feature of including the position information in the application information taught by Morikawa to display them based on the position information.  One would have been motivated to make such a combination because providing the feature of including the position information in the application information to display them based on the position information would have been obtained by Morikawa (see Fig. 8 and [0087]).

Ku-Lee-Sohn-Morikawa teaches that the second shortcut is arranged in a predetermined position (see Ku, Figs. 4-5, the un-installed shortcuts as second shortcuts are displayed in a predetermined position as different visual effects as in Fig. 4 or in a group icon in Fig. 5) and does not expressively teach shifting the shortcut to a new position and updating the position information feature as recited in “when the instruction receiver has received a shift instruction for the second shortcut, the image controller further controls the image generator to display the second shortcut in a position corresponding to the shift instruction in the menu image, and when the instruction receiver has received the OK instruction after receiving the shift instruction, the updater updates the application information by updating the position information to arrange the at least one first shortcut and the second shortcut in their respective positions corresponding to the shift instruction within the predetermined range”.
In the same field of endeavor of displaying application shortcuts on a display, Park teaches shifting the shortcut to a new position and updating the position information feature as recited in “when the instruction receiver has received a shift instruction for the second shortcut, the image controller further controls the image generator to display the second shortcut in a position corresponding to the shift instruction in the menu image, and when the instruction receiver has received the OK instruction after receiving the shift instruction, the updater updates the application information by updating the position information to arrange the at least one first shortcut and the second shortcut in their respective positions corresponding to the shift instruction within the predetermined range” (see [0131] and Figs.7,  8A-8B, shifting icons to a new position; as shown in FIGS. 8A and 8B, the position of the particular region 410 may be changed to another position (e.g., upper end portion, lower end portion, the side portion) according to a user selection; see Figs. 9-10 and 11A-11B ,and [0140]-[0162] to shift one menu item to a new position and display it in the new position as in step S203, S204 and S205; combining with Morikawa’s “position information” feature as set forth above, the limitation of “updating the position information” is suggested and taught).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ku-Lee-Sohn-Morikawa and Park before him before the effective filing date of the claimed invention, to modify the shortcuts system taught by Ku-Lee-Sohn-Morikawa to include the feature of shifting a menu icon to a new position taught by Park to allow a user to change the menu icon position.  One would have been motivated to make such a combination because providing include the feature of shifting a menu icon to a new position to allow a user to change the menu icon position would have been obtained by Park (see [0131] and Figs.7,  8A-8B; see Figs. 9-10 and 11A-11B ,and [0140]-[0162]).

Ku-Lee-Sohn-Morikawa and Park does not expressively teach receiving an “OK” instruction to confirm the shifting as recited in “when the instruction receiver has received the OK instruction after receiving the shift instruction”.
In the same field of endeavor of changing icon position, McNeill teaches receiving an “OK” instruction to confirm the shifting as recited in “when the instruction receiver has received the OK instruction after receiving the shift instruction” (see column 20, lines 44-50, The displaced icon would then shift to the next group or "page." An "OK" button 138 confirms and saves any changes made in target icon placement and sequence order).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ku-Lee-Sohn-Morikawa-Park and McNeill before him before the effective filing date of the claimed invention, to modify the shortcuts system taught by Ku-Lee-Sohn-Morikawa-Park to include the feature of receiving an “OK” instruction from the user taught by McNeill to confirm the icon position change.  One would have been motivated to make such a combination because providing include the feature of receiving an “OK” instruction from the user to confirm the icon position change would have been obtained by McNeill (see column 20, lines 44-50).

12.	Claim 6 is rejected under 35 U.S.C. 103(a) as being patentable over Ku-Lee-Sohn as applied to the claim 1 above, further in view of Soto Matamala (US PGPUB 2013/0325856; pub date: 12/5/2013) (hereinafter SotoMatamala).

As to claim 6, claim 6 reflects substantially similar subject matter as claim 1 and 2 for the similar limitations. Claim 6 reflects the device comprising steps executable within the device of claim 1 and claim 2 thus are rejected along the same rationale for similar limitations. 

Additionally, Ku-Lee-Sohn suggests the application information includes launch information on a launch time, the launch time being a time when each of the plurality of application programs has been launched, and when there are a plurality of suggestion candidates which are each a shortcut satisfying the second criterion, the image controller further identifies, with reference to the launch information, from among some of the plurality of application programs associated with the plurality of suggestion candidates, one application program having the launch time satisfying a third criterion, and selects, as the second shortcut, a shortcut associated with the one application program identified (
see Ku, Fig. 5 and [0059], The control unit 110 may present the application icons positioned within a predetermined range on the map in the form of a group icon. As shown in the example screen display 510 of FIG. 5, the control unit 110 groups the applications icons positioned within an area into a group icon 43. At this time, the group icon 43 may be composed of small application icons limited in number. The presented small icons may be the icons of the applications having high priorities (in a most recently-used first, most frequently-used first, or first-installed first order) among the icons belonging to the group. ... If a second type touch gesture (e.g., a "long touch" input gesture) is detected on the group icon 43, the control unit 110 displays a popup window 44 presenting the application icons 44a, 44b, 44c, 44d, 44e, and 44f included in the group, as shown in the example screen display 520. Also, when the second type touch gesture (e.g., the long touch) is detected on the group icon 43, the control unit 110 may zoom in the map to present the application icons 441, 44b, 44c, 44d, 44e, and 44f independently in a distributed manner on the map as shown in the example screen display 530; the above “most recently-used” condition suggesting that the launch time are in the application information
 see Lee, [0029], when a user launches an application, user device 210 may store information that identifies the application (or a category of the application), as well as conditions associated with a time the application is launched (e.g., day of week, time, etc.). User device 210 may keep track of a quantity of times that one or more conditions are met when the application is launched. When the quantity of times satisfies a threshold, user device 210 may present the application shortcut on the home screen when the one or more conditions are met; 
see [0030], that launch a particular application under particular conditions, satisfies a threshold, user device 210 may prompt the user and may receive user input to present the particular application on the home screen when the particular conditions are met; see [0031] The conditions may include any condition detectable by user device 210. For example, the condition may be based on time, such as a time of day (e.g., before or after a particular time, within a particular time range, etc.), a date (e.g., a month, day, and/or year; a holiday; a user's birthday; etc.), a day of the week (e.g., Monday, Tuesday, etc., a weekday, a weekend), a particular week or set of weeks, a particular month or set of months, a particular season (e.g., spring, summer, fall, winter), a particular year, etc.). 

As a further support for the “launch time”, in the same field of endeavor of providing recommended applications based on usage, SotoMatamala teaches that a system based on the app analysis, apps may be ranked according to local relevance, and, based on this ranking, app recommendation may be provided to a s user (see Abstract and [0005]; part of the usage data is the app launch time; thus, SotoMatamala suggests and teaches a launch time as recited in “wherein the application information includes launch information on a launch time, the launch time being a time when each of the plurality of application programs has been launched, …” (see Fig. 5 and [0076]-[0083], in [0079] In step 506, a timestamp corresponding to the execution of the application is determined. The timestamp can identify when the application was launched (i.e., a start time) [as launch time]; in [0081]-0083], steps 510 to 514, saving the user usage data and transmit to app recommendation system).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Ku-Lee-Sohn and SotoMatamala before him before the effective filing date of the claimed invention, to modify the shortcuts system taught by Ku-Lee-Sohn to include the feature of using the application usage data as launch time associated with each application taught by SotoMatamala to make recommended applications.  One would have been motivated to make such a combination because providing the feature of using the application usage data as launch time associated with each application to make recommended applications would have been obtained by SotoMatamala (see Abstract and [0005]; see Fig. 5 and [0076]-[0083]).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179